NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL

                                        OF FLORIDA

                                        SECOND DISTRICT


DONNA WARD, an individual, and         )
GLENN JOHNSON, an individual,          )
                                       )
              Appellants,              )
                                       )
v.                                     )       Case No. 2D17-2835
                                       )
LEE COUNTY BOARD OF COUNTY             )
COMMISSIONERS, a political subdivision )
of the State of Florida,               )
                                       )
              Appellee.                )
                                       )

Opinion filed July 6, 2018.

Appeal from the Circuit Court for Lee
County; Elizabeth V. Krier, Judge.

Benjamin H. Yormak of Yormak
Employment & Disability Law, Bonita
Springs, for Appellants.

Gregory A. Hearing and Sacha Dyson
of Thompson, Sizemore, Gonzalez &
Hearing, P.A., Tampa, for Appellee.



PER CURIAM.

              Affirmed.



NORTHCUTT, SLEET, and SALARIO, JJ., Concur.